Williams and Tom, JJ.,
dissent in a memorandum by Tom, J., as follows: I respectfully dissent and vote to affirm the IAS Court.
The pertinent facts of this case are not in dispute. In late 1987, respondent New York City Department of Personnel published a Notice for Examination No. 7022, whereby participants would be eligible for appointment to positions as firefighters with the New York City Fire Department. The exam was administered on December 12, 1987, physical examinations followed throughout 1988 and 1989 and petitioners, along with thousands of others, were placed on an eligibility list (the "7022 list”) promulgated on May 25, 1990. The 7022 list was to expire on May 25, 1994, but respondent Lilliam Barrios-Paoli, Director of the New York City Department of Personnel (the "Personnel Director”) extended the expiration date one year to May 25, 1995, apparently as the result of a one-year hiring freeze concerning firefighters.
In the interim, respondents published a Notice for Examina*337tion No. 0084, also for the position of firefighter, on December 2, 1991. The test was administered on May 9, 1992 and it was announced in August 1994, three months after the 7022 list was to originally have expired, that candidates from Examination No. 0084 who were New York City residents, as of a certain date, would receive a five-point credit toward their score. In or about October 1994, respondents began administering the physical examination to approximately 8,000 candidates that qualified from Examination No. 0084.
The petitioners, all of whom are residents of either Nassau or Suffolk Counties, commenced the within proceeding on April 17, 1995 by the service of a summons and verified petition as well as an Order to Show Cause. The petition interposes three causes of action which assert that respondents’ actions in allowing the 7022 list to expire were arbitrary and capricious; that the residency credit is void as unconstitutional; and that respondents’ refusal to extend, once again, the expiration date of the 7022 list arbitrarily favors New York City residents. Petitioners also moved for a preliminary injunction enjoining respondents from appointing candidates selected from Examination No. 0084, and directing the extension of the 7022 list.
Respondents moved to dismiss the petition, which relief was granted by the IAS Court by a decision and order entered May 30, 1995. In arriving at its decision, the court found that petitioners lacked standing, as they had not taken Examination No. 0084, and that their interest in that exam was remote at best. The IAS Court also found that it would be improper, under the Civil Service Law, to direct the extension of the 7022 list. Further, the court denied the petitioner’s request for an injunction, finding that petitioners failed to make the necessary showing. I agree with the IAS Court and vote to affirm its decision.
In Matter of McGuinn v City of New York (219 AD2d 489, lv dismissed in part and denied in part 87 NY2d 966), we found that the petition brought by non-New York City residents who had, in fact, taken Examination No. 0084, which challenged the City’s implementation of a five-point credit for City residency, had to be dismissed for failure to join necessary parties, namely, those candidates who are New York City residents and who benefitted from the challenged credit. Further, this Court found that the dispute was not yet ripe for determination as an eligible list from Examination No. 0084 had not yet been established (supra; see also, Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 518, cert denied 479 US 985).
In the matter at bar, the petitioners, who did not even take *338Examination No. 0084, failed to join necessary parties, the same New York City residents who sat for Examination No. 0084. This oversight is not mitigated by the intervention of the petitioners in the McGuinn matter (supra), who we also found failed to join necessary parties and who are also non-New York City residents. In addition, as we found in McGuinn, since an eligibility list has not yet been promulgated as the result of Examination No. 0084, this matter is not ripe for determination.
In Matter of Burke v Sugarman (35 NY2d 39, 42), the Court of Appeals held that: "Petitioners having passed a civil service examination and having been placed on an eligible list for appointment have standing to seek removal of persons allegedly appointed or designated contrary to law” (emphasis added).
In the case before us, petitioners did not take Examination No. 0084 and, therefore, do not have standing to challenge appointments from the eligibility list, even if it did exist. As a result, I do not agree with the majority that petitioners have standing to challenge the residency credit concerning Examination No. 0084 and any challenge by petitioners herein must be limited to issues arising out of the 7022 list.
Petitioners maintain that since the Personnel Director stopped appointing candidates from the 7022 list as of March 27, 1995, it is obvious its intention was to favor New York City residents who would be at the top of the next list promulgated. It again must be borne in mind that no eligible list has yet been promulgated from Examination No. 0084. The two letters submitted by petitioners from respondent stating that respondents did not intend to extend the eligibility of candidates beyond the list’s stated deadline or make additional appointments from the 7022 list are not enough to indicate a desire to favor City residents and, in view of the foregoing, I would reject those claims as too speculative (see, Bachety v Kinsella, 146 AD2d 725; Matter of Guild of Admin. Officers v County of Suffolk, 126 AD2d 725, lv denied 69 NY2d 609). Respondents assert that the letters merely indicate a desire by the City to favor candidates from a new list over those who are on an older list promulgated approximately five years earlier, which contention appears to be rational.
Petitioners’ contention that respondents should be directed to extend the expiration of the 7022 list is also without merit. Civil Service Law § 56 (2) provides, in relevant part: "/T]he duration of eligible lists established on or before [1996], shall be fixed at not less than one nor more than four years; provided that * * * in the event that a restriction against the filling of *339vacancies exists in any jurisdiction, the state civil service department or municipal commission having jurisdiction shall, in the discretion of the department or commission, extend the duration of any such eligible list for a period equal to the length of such restriction” (emphasis added).
In the matter at bar, the 7022 list was scheduled for the maximum statutory duration of four years (May 25, 1990 to May 25, 1994), which was then extended one additional year due to a one-year hiring restriction. There is no provision in the statute which gives respondents, or the court, the authority to extend the life of the list beyond May 25, 1995 (see, Andriola v Ortiz, 156 AD2d 241, appeal dismissed 75 NY2d 963). The fact that respondents ceased appointing candidates prior to the list’s expiration does not, despite petitioners’ ominous assertions, mean that they did so for the sole purpose of favoring New York City residents, and other than mere speculation, petitioners are unable to support this claim.
Accordingly, I would affirm the order of the IAS Court.